DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 5 February 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-23 are pending for examination.
Claims 24-52 are canceled.
Claims 1-23 are currently amended.
Specification and Drawings:
Amendments to the specification (abstract of the disclosure) have been submitted with the amendment filed 5 February 2021.
Amendments to the drawings have not been submitted with the amendment filed 5 February 2021.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 5 February 2021 and 15 December 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the abstract of the disclosure:
Replace the abstract of the disclosure submitted with the preliminary amendment filed 5 February 2021 with the following:
A product can be packaged by arranging the product on a support, providing a plastic film above the support with the product arranged between the support and the film sheet, and air tightly fixing the film to the support. The process can be implemented using an apparatus that includes a film supply assembly and a base equipment having an upper side defining one or more receiving areas, each being configured for receiving a respective product loaded support; an upper tool is configured for holding a film portion above the product loaded support and then heat sealing the film portion to the product loaded support. Each receiving area has a flat portion and elongated features protruding above the plane of flat portion.

Explanation for Examiner’s Amendment
The abstract of the disclosure has been amended to correct an editorial error in line 1 and to remove legal phraseology, i.e. said, in line 4.
Allowable Subject Matter
Claims 1-23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter the apparatus for packaging a product on a support is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“an upper tool operative above the base equipment and configured to hold a film portion of said plastic film above the product loaded support positioned in the receiving area, the upper tool and the base equipment being configured to cooperate for heat sealing the film portion to the product loaded support, 
wherein the receiving area comprises: 
a flat portion extending on a predetermined positioning plane and defining a majority of the surface of the receiving area, and 
an elongated feature having an active surface extending out of the positioning plane of the flat portion, 
wherein the elongated feature includes at least one of: 
a continuous rib extending across the receiving area above the positioning plane, or 
a continuous body extending at a periphery of the receiving area above or below said positioning plane, and 
wherein the elongated feature extends along a line of preferential development and has: 
a length measured along the line of preferential development, 
a height relative to the positioning plane, measured perpendicular to the positioning plane, 
a width measured parallel to the positioning plane and perpendicular to the line of preferential development, 
wherein the length is at least 2 times greater than the width, the width is at least 50% of the height, and the height is less than 10 mm.”
The closest prior art is considered to be:
Maynard, Jr. (US 2912805) which shows an film (13) supply (69), a base equipment (41) with a receiving area (plate 51) to receive a product loaded support (11, 12), an upper tool (frame 43) which is used to heat the film (13a) and lower the film onto the product (12) loaded support (11) so to seal the film to the product loaded support.  The base equipment receiving area includes a plate (51) which has a flat portion defining a positioning plane, and which has a continuous rib (53) (see fig. 12) extending above the position plane.
La Branche (US 2958172) which shows a receiving area (12) for articles (10) (there is no support in La Branche for the articles) and a film (36) is drawn about and ducked under the articles (10) for packaging of the articles.  The receiving area (12) includes a ridge (16) which projects from the receiving area.
Perbet et al. (US 4915231) which shows a receiving area (tray 14) which has a frame (13) which projects from the receiving area.
Merritt (US 3828520) which shows a receiving area (plate 2) which has a plurality of protuberances (9) that may be generally convex mounds of approximately 1/4 inch base diameter and 1/8 inch in height, spaced on 3/8 inch centers.
The prior art fails to teach the subject matter of independent claim 1, especially the limitations quoted above.  Additionally, a person having ordinary skill in the art would have had no motivation to have changed any one of the prior art structures in order to arrive at the claimed subject matter.  The only motivation to have changed any one of the prior art structures would have had to come from the applicant’s own disclosure.  While changing the shape or size of a particular structure may seem on its face to be an obvious choice of design, there must still be some articulated reasoning with some rational underpinning for changing the shape of size of a particular structure.  The question as to obviousness in this instance is why would a person having ordinary skill in the art want to change the shape and size of any one of the prior art structures.  If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection. ‘”[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).
Accordingly, claim 1 and the dependent claims 2-23 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods and machines used for skin and vacuum packaging.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        9 April 2022